 

EXHIBIT 10.1

May 31, 2017

VIA EMAIL AND U.S. MAIL
SURMODICS, INC.
9924 West 74th Street
Eden Prairie, MN 55344
Attn:  Andrew D.C. LaFrence

Re:

Letter regarding EBITDA

Dear Andy:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of November 2, 2016, (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) by and among SURMODICS, INC. (the
“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Bank”).  Except as
otherwise provided herein, capitalized terms used in this letter shall have the
meanings given to them in the Credit Agreement.

This letter hereby confirms the consent (the “Consent”) of the Bank to amend and
restate the definition of “EBITDA” appearing in the Credit Agreement as follows:

“EBITDA” defined as net profit of Borrower and its Subsidiaries on a
consolidated basis before tax plus (or minus with respect to any non-cash gains)
(i) interest expense, (ii) depreciation expense, (iii) amortization expense,
(iv) non-cash stock compensation expense, (v) impairment expense in connection
with goodwill and other intangible asset investments, (vi) contingent liability
accretion expense, (vii) non-cash gain/loss related to strategic investments,
(viii) non-cash gain/loss related to fair value adjustments (including accretion
expense, reasonable and customary fair value adjustments as the result of
changes to reasonable and customary underlying valuation assumptions and
reasonable and customary adjustments to record non-U.S. dollar denominated
obligations to equivalent U.S. dollar amounts at each quarter end) in connection
with contingent consideration, (ix) non-cash gain/loss related to mark-to-market
exposure for foreign exchange derivatives transactions as marked on the
applicable date of determination, and (x) in an amount not to exceed Five
Million Dollars ($5,000,000) for each 4-quarter period determined on a rolling
4-quarter basis, cash and non-cash expenses related to discontinued operations
and one-time cash and non-cash expenses.  To the extent that EBITDA is
calculated for any fiscal period in which a person or business unit has been
acquired by Borrower or a Subsidiary in any Permitted Acquisition for any
portion of such period being tested, EBITDA shall include the “actual” EBITDA of
such acquired person or business unit for the relevant time period prior to such
person or business being acquired to the extent necessary to calculate EBITDA
for such entire period.

 

--------------------------------------------------------------------------------

 

Upon receipt by the Bank of the countersignature of the Borrower to this letter,
the Consent set forth above shall be deemed to be effective as of the date
included on such countersignature (the “Consent Effective Date”).  By
countersigning below, the Borrower hereby represents and warrants that, after
giving effect to this consent, (i) each of the representations and warranties
contained in Article II are true and correct in all material respects on and as
of the Consent Effective Date (except that such materiality qualifier shall not
be applicable to any representation and warranties that are already qualified or
modified by materiality in the text thereof), with the same force an effect as
if made on such date except to the extent such representations and warranties
relate to a prior date, (ii) no Default or Event of Default has occurred and is
continuing on the Consent Effective Date and (iii) there has been no material
adverse change in the financial condition or business of Borrower and its
Material Subsidiaries (taken as a whole), nor any material decline in the market
value of any collateral required hereunder or a substantial or material portion
of the assets of Borrower and its Material Subsidiaries.

  

 

Very truly yours,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION


 

 

By:/s/ Dianne Wegscheid

Name:Dianne Wegscheid

Title:Senior Vice President

 

 

 

 

 

 




[Signature Page to Consent re: EBITDA]

--------------------------------------------------------------------------------

 

Surmodics, Inc.

May 31, 2017

Page 3

 

Acknowledged and agreed to this

31st day of May 2017.

 

 

 

SURMODICS, INC.

 

 

By: /s/ Andrew D.C. LaFrence

Name: Andrew D.C. LaFrence

Title:  Vice President of Finance and Information Systems and Chief  Financial
Officer

 

 

[Signature Page to Consent re: EBITDA]